Citation Nr: 1327275	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  06-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected post operative right knee residuals for the period prior to October 9, 2008.  

2.  Entitlement to a rating in excess of 30 percent for residuals of right total knee arthroplasty for the period from February 1, 2010. 

3.  Entitlement to a rating in excess of 10 percent for service-connected post operative left knee residuals with synovitis for the period prior to April 29, 2010.

4.  Entitlement to a rating in excess of 60 percent for left total knee replacement for the period from July 1, 2012. 

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease at L5-S1 associated with service-connected right knee residuals for the period from June 3, 2009, and in excess of 20 percent for the time period from February 1, 2011.

6.  Entitlement to an effective date prior to July 1, 2012, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and D. Q.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO continued a previously assigned 10 percent rating for service-connected post operative left knee residuals with synovitis and awarded a 10 percent rating for service-connected post operative right knee residuals, effective June 21, 2004. 

In July 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record. 

In March 2009, the Board remanded these matters to the RO via the Appeals Management Center (AMC) for further development. 

In a May 2009 rating decision, the RO assigned a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a right total knee arthroplasty, effective October 9, 2008. Thereafter, a scheduler 10 percent rating was restored from February 1, 2009.   In a July 2009 rating decision, the RO extended the 100 percent for the right knee arthroplasty residuals to December 1, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Then, the RO restored a rating of 30 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 from December 1, 2009.

In a January 2010 rating decision, the RO denied entitlement to a TDIU as well as continued the 30 percent rating previously assigned for the Veteran's right knee arthroplasty residuals.  In addition, the RO granted entitlement to service connection for degenerative disk disease L5-S1, assigning an initial 10 percent evaluation from June 3, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In an October 2010 rating decision, the RO granted entitlement to service connection for left total knee replacement and assigned a 100 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective April 29, 2010.  Thereafter, a schedular 30 percent rating was assigned from June 1, 2011. 

In July 2011, the Board remanded these matters to the RO via the Appeals Management Center (AMC) for further development. 

In the July 2012 Decision Review Officer (DRO) rating decision, the DRO granted the T/TR of 100 percent for the right knee arthroplasty residuals from December 1, 2009, under 38 C.F.R. § 4.30, noting that the Veteran was still recovering from a right knee surgical procedure performed by VA in November 2009.  Thereafter, a scheduler 30 percent rating was restored from February 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In addition, the DRO also assigned a 100 percent rating following left total knee replacement per 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective April 27, 2011.  It was noted that a 100 percent evaluation was warranted, as evidence showed the Veteran underwent another left total knee replacement while he was still receiving the 13 month schedular total evaluation for his previous left total knee replacement.  Thereafter, a scheduler 60 percent rating was assigned from July 1, 2012.  Finally, the DRO assigned a 20 percent rating for the Veteran's lumbar spine disability, effective February 1, 2011.  

In an October 2012 rating decision, the RO granted entitlement to a TDIU, effective July 1, 2012. 

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records.  It was specifically indicated that additional evidence was accompanied with a waiver of RO jurisdiction. 

In March 2013, the Veteran's attorney submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2012).

The issues of entitlement to a rating in excess of 60 percent for left total knee replacement for the period from July 1, 2012; entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease at L5-S1 associated with service-connected right knee residuals for the period from June 3, 2009, and in excess of 20 percent for the time period from February 1, 2011; and entitlement to an effective date prior to July 1, 2012, for the award of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

The issue of entitlement to a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following left knee surgery on June 28, 2012, has been raised by the record during the February 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the time period prior to October 9, 2008, post operative right knee residuals following meniscus surgery during service were manifested by symptomatic right knee problems, such as arthritis, pain, limitation of motion, crepitus, and swelling.

2.  From February 1, 2010, residuals of right total knee arthroplasty have been manifested by prosthetic replacement of the knee joint with minimal weakness, pain, or limitation of motion. 

3.  For the time period prior to April 29, 2010, residuals of post operative left knee with synovitis following meniscus surgery during service were manifested by symptomatic left knee problems, such as arthritis, limitation of motion, giving way, crepitus, and swelling.


CONCLUSIONS OF LAW

1.  For the time period prior to October 9, 2008, the criteria for a rating in excess of 10 percent for post operative right knee residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5261 (2012).

2.  From February 1, 2010, the criteria for a rating in excess of 30 percent for residuals of right total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2012). 

3.  For the time period prior to April 29, 2010, the criteria for a rating in excess of 10 percent for residuals of post operative left knee with synovitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5259 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the increased rating issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed increased evaluations for his right and left knee disabilities in June 2004.  The Veteran was notified by the RO and AMC via letters dated in July 2004, March 2006, March 2008, July 2008, March 2009, April 2009, July 2009, June 2010, and May 2011, and May 2012 of the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Thereafter, the matters were readjudicated in an October 2012 supplemental statement of the case (SSOC).  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO has obtained service treatment records, service personnel records, records from the Social Security Administration (SSA), and VA treatment records.  The Veteran submitted private treatment records and multiple written statements discussing his contentions.  

Further, in July 2008 and February 2013, the Veteran was provided an opportunity to set forth his contentions during hearings before the undersigned.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2008 and February 2013 hearings, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding symptoms and impairment caused by the service-connected knee disabilities.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's increased rating claims, to include that evidence must show an increase in the severity of the disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than private treatment records dated in 2009 that were to be ordered and submitted by the Veteran's attorney.

During the February 2013 hearing, the Veteran indicated that he sought private treatment for his service-connected right knee disability after his first VA surgery at some point in 2009 at University of Miami.  The Veteran's attorney made it clear that she would obtain and submit the identified private treatment records.  The Board notes that the record was held open for a period of 60 days to afford the Veteran and his attorney the opportunity to submit those private treatment records. However, while additional evidence was received after the hearing, the aforementioned private records were not submitted by the Veteran's attorney.  The Board also notes that the Veteran has already been rated as 100 percent during the time period those records encompassed in 2009.  For these reasons, the Board finds that a remand is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran was also provided with VA examinations for his service-connected right and left knee disabilities in July 2004, March 2008, July 2008, November 2009, May 2011, and June 2012.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected knee disabilities under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right knee disabilities since the June 2012 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

The Board also finds that there was substantial compliance with the July 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2012), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282   (1991). 

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Historically, in a June 1975 rating decision, the RO granted entitlement to service connection for postoperative residuals of the left knee with synovitis and assigned a 10 percent rating, effective March 7, 1975, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  It also granted entitlement to service connection for postoperative residuals of the right knee and assigned a noncompensable (zero percent) rating, effective March 7, 1975, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  It was noted that the Veteran underwent lateral meniscectomies of the right and left knee during service.  

The Veteran filed claims for increased knee evaluations in June 2004.  In a September 2004 rating decision, the RO continued the previously assigned 10 percent rating for service-connected post operative left knee residuals with synovitis, recharacterizing the disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5259.  It also assigned a 10 percent rating for service-connected post operative right knee residuals pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261, effective June 21, 2004.  The hyphenated diagnostic codes indicate that traumatic arthritis under Diagnostic Code 5010, is the service-connected disorder and symptomatic removal of semilunar cartilage under Diagnostic Code 5259 or limitation of leg extension under Diagnostic Code 5261 are the residual conditions.  38 C.F.R. § 4.27 (2012). 

The Veteran was assigned a 100 percent evaluation for his initial left total knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective April 29, 2010.  In addition, the DRO also assigned a 100 percent rating following an additional left total knee replacement per 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective April 27, 2011.  Since July 1, 2012, the Veteran has received a 60 percent rating for his service-connected residuals of a total left knee replacement pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012). 

The Veteran was assigned a 100 percent T/TR under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following his initial right total knee arthroplasty, effective October 9, 2008.  However, the RO extended the 100 percent for the right knee arthroplasty residuals to December 1, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran was then assigned a T/TR of 100 percent for the right knee arthroplasty residuals from December 1, 2009, following an additional right knee surgical procedure performed at VA in November 2009.  Since February 1, 2010, the Veteran has received a 30 percent rating for his service-connected residuals of right knee arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012). 

Diagnostic Code 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012). 

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012). 

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012). 

Under Diagnostic Code 5259, a 10 percent disability evaluation may be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012).

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012). 

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012). 

Under Diagnostic Code 5262, impairment of the tibia and fibula with malunion is rated as 10 percent with slight knee or ankle disability, 20 percent with moderate knee or ankle disability, or 30 percent with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012). 

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2012). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, the Schedule provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262. The minimum assigned evaluation under this code is 30 percent.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

The Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background and Analysis

In June 2004, the Veteran filed an increased rating claims pertaining to his service-connected right and left knee disabilities.  

VA treatment records dated from 2003 to 2004 showed complaints of knee pain and findings of osteoarthritis of the knees.

In a July 2004 VA joints examination report, the Veteran complained of bilateral knee pain; daily right knee flare-ups from five to 30 minutes related to his work as a mechanic bending his knees repeatedly' and no history of support use, locking, or giving way of the knees.  On physical examination, the Veteran was able to ambulate tandem toes to heels as well as squat and come up without difficulty.  He was noted to have well healed scars over the lateral aspect of both knees with no swelling, hydrarthrosis, loose bodies, increased heat at palpation, acute fractures, malalignmnet, muscle atrophy, ligamental instability, or patellar ballottement.  The Veteran was noted to have crepitus over the patellofemoral joints of both knees.  Alignment of the knees was five degrees of valgus on the right and 0 on the left.  Range of motion of the bilateral knees was listed as flexion to 120 degrees and extension to -10 degrees, with slight flexion contracture of the knees bilaterally and negative McMurray, Lachman, and drawer tests.  The examiner indicated that there was no evidence that range of motion or function of the extremities were additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner diagnosed osteoarthritis of the knees.  A March 2003 VA X-ray revealed bilateral tricompartmental osteoarthritis of the knees.

In an August 2004 statement, the Veteran asserted that his knee pain was constant and progressing each year, causing functional limitation due to pain with walking and bending on the job. 

Private treatment records from P. J., M. D. dated from December 2004 to January 2005 showed complaints of knee pain and findings of osteoarthritis of the knees.  A March 2005 private orthopedic consultation report from R. S., M. D. revealed an assessment of moderate degenerative joint disease of the bilateral knees.  X-rays of the knees dated in January 2005 were noted to show moderate degenerative changes of bilateral knees but no fractures or dislocations. 

Additional VA treatment records dated in January and March 2005 showed the Veteran was receiving physical therapy for ongoing pain and DJD of the knees.  In a March 2005 physical therapy discharge note, the Veteran was noted to have a bilateral knee pain level of 4 out of 10 and range of motion within normal limits for bilateral knees.  The examiner listed a diagnosis of knee arthritis. 

In his December 2005 substantive appeal, the Veteran complained of having constant pain; stiffness and swelling preventing him from lifting objects over 40 pounds; and problems getting up from a bending position due to knee pain. 

In a March 2008 VA joints examination report, the Veteran complained of constant, daily bilateral knee pain with intermittent swelling, indicating that he had discontinued anti-inflammatory and pain medication due to kidney problems.  He reported having each knee injected with steroids in September 2007 and to currently be in an exercise program with rubber band therapy.  A summary of joint symptoms showed complaints of bilateral knee giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, inflammation (warmth and tenderness), and no flare-ups of joint disease.  The Veteran reported standing limitations (able to stand 3 to 8 hours with only short rest periods) and walking limitations (able to walk 1-3 miles).  A summary of general joint findings for each knee reflected bony joint enlargement, crepitus, grinding, and tenderness with no instability or ankylosis.  Range of motion of each knee was listed as flexion to 140 degrees and extension to 0 degrees, with no objective evidence of pain with active motion on either side.  While there was objective evidence of pain following repetitive motion, the examiner indicated that there was no additional limitation of motion with repetitive range of motion.  A March 2008 X-ray revealed moderate degenerative osteoarthritic changes of the right and left knee joints.  A July 2007 MRI of the right knee was noted to show severe tricompartmental osteoarthritis with chondromalacia and changes in the lateral meniscus likely related to a degenerative tear.  A July 2007 MRI of the left knee was noted to show severe tricompartmental osteoarthritis with high-grade chondromalacia in the lateral compartment and near complete loss of the articular cartilage posteriorly; degenerative tear of the lateral meniscus; horizontal tear of the posterior horn of the medical meniscus with degenerative tear of the body; and probable old injury to the fibular collateral ligament. 

Additional VA treatment records dated in 2007 and 2008 showed complaints of bilateral knee pain and swelling with no instability.  In a June 2007 treatment record, the examiner diagnosed of knee degenerative joint disease (DJD) with chronic intermittent symptoms.  A June 2007 VA X-ray report revealed mild osteoarthritic changes in the bilateral knees.  A June 2007 VA X-ray report showed moderate osteoarthritic changes of the left knee associated with mild DJD.  A September 2007 examiner assessed bilateral severe tricompartmental osteoarthritis (OA).  An April 2008 VA orthopedic surgery attending note discussed the Veteran's well healed incisions and the fact that he did not take medication for his bilateral knee pain.  The examiner diagnosed osteoarthritis of the bilateral knees. Range of motion of the right knee was listed as flexion to 115 degrees and extension to 12 degrees.  Range of motion of the left knee was listed as flexion to 120 degrees and extension to 11 degrees.

During his July 2008 Board hearing, the Veteran reported that his right knee pain was worse than his left knee pain; that his knees were "bone on bone" and painful with motion, to include bending down; and that he suffered from instability, swelling, limitation of motion, and crepitus.  

In a September 2008 VA orthopedic surgery attending note, the examiner noted a long standing history of right knee pain and left knee pain (less severe) that had been worsening for last several months despite trial of nonoperative treatment and injections.  On physical examination, range of motion of the extremities was listed as flexion to 100 degrees and full extension.  No instability was noted on a/p/v/v stress.  An October 2008 VA operative report detailed that the Veteran underwent right total knee arthroplasty on October 9, 2008, followed by comprehensive rehabilitation.  Physical therapy progress notes dated in November 2008 showed complaints of left knee soreness and abnormal gait due to right total knee arthroplasty.  On physical examination, the left knee showed range of motion within full limits, mild medial/lateral instability, no effusion, and full motor strength.  In December 2008, the Veteran was noted to have full strength of the left knee with range of motion of the left knee was listed as flexion to 130 degrees and extension to 0 degrees.  A February 2009 orthopedic surgery attending note revealed use of a cane with slightly antalgic gait on the right.  Left knee range of motion was noted to be full without swelling.  In an April 2009 VA physical therapy treatment note, the Veteran exhibited left knee range of motion of flexion to 135 degrees and extension to 0 degrees, with pain on motion, crepitus, and full motor strength. 

In a July 2009 VA joints examination report, the Veteran complained of increased frequency and intensity of left knee pain with receipt of two steroid injections.  Summary of joint symptoms of the bilateral knees included giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, and condition affecting motion of the joints.  The Veteran complained of moderate, daily flare-ups lasting a few hours with precipitating factors of prolonged walking/standing/sitting, climbing stairs, and squatting.  The Veteran's impression on the extent of effects of flare-ups on limitation of motion or other functional impairment was noted to be difficulty with the aforementioned activities.  The examiner noted normal gait with occasional use of brace.  The Veteran reported standing limitations (30 minutes) and walking limitations (able to walk blocks).  A summary of general joint findings for the left knee reflected crepitation, subpatellar tenderness, and medial/lateral joint tenderness with no ankylosis, clicks, snaps, mass behind knee, instability, abnormal tendon/bursae, or grinding.  Right knee joint prosthesis was noted have mild weakness.  Range of motion of the left knee was listed as flexion to 135 degrees and extension to 0 degrees, with objective evidence of pain with active motion.  While there was objective evidence of pain following repetitive motion, the examiner indicated that there was no additional limitation of motion with repetitive range of motion.  A June 2009 X-ray of the right knee revealed total knee arthroplasty in place.  A July 2009 X-ray of the left knee revealed moderate tricompartmental osteoarthritis changes.    

VA physical therapy progress notes dated in August, September, and October 2009 showed left knee flexion and extension within normal limits.  A November 2009 VA operative report detailed that the Veteran underwent a right knee IT (iliotibial) band tenolysis on November 5, 2009, to treat IT band tendinitis, post total right knee arthroplasty.  A November 2009 Residual Functional Capacity Questionnaire completed by the Veteran's VA physician was associated with the record.  The physician diagnosed post operative total knee tenolysis with good prognosis as well as pain and scar tissue.  He indicated that the Veteran suffered from joint related problems including pain, functional loss, weakness, and motion limitations.  It was noted that the Veteran functioned at 75 percent or less to that of a healthy individual and was still recovering from surgery. 

In a November 2009 VA joints examination report, the Veteran complained of right knee pain, giving way, weakness, and stiffness.  He reported severe, daily flare-ups of joint disease.  A summary of general joint findings for the right knee reflected well healed scar, meniscus abnormality (surgically absent), and effusion.  Right knee joint prosthesis was noted have no weakness.  Range of motion of the right knee was listed as flexion to 125 degrees and extension to 10 degrees, with objective evidence of pain with active motion.  Range of motion of the left knee was listed as flexion to 135 degrees and extension to 0 degrees, with no objective evidence of pain with active motion.

VA treatment records dated in December 2009 showed the Veteran had tricompartmental disease of the left knee, could not bear weight due to pain, and had audible crepitus.  The examiner noted the Veteran had DJD to the left knee with crepitus.  A December 2009 VA physical therapy progress note revealed complaints of retropatellar pain and lateral knee pain.  Active range of motion of the left knee was listed as flexion to 130 degrees and extension to -4 degrees with full left knee motor strength exhibited.  In a January 2010 VA physical therapy progress note, the Veteran complained of knee pain.  Active range of motion of the left knee was listed as flexion to 130 degrees and extension to -4 degrees with full left knee motor strength exhibited.

In a February 2010 VA orthopedic surgery outpatient note, the Veteran was noted to present three months post-op tenolysis IT band procedure of the right knee and one year post-op total knee arthroplasty.  He stated the snapping and lateral pains have
improved, but he has pain at the top of the knee and in the front as well as pain that occurred with ambulation.  The Veteran reported that he does not take pain medication or use a cane.  On examination, the Veteran's gait was even, and the right knee was well aligned with some lateral crepitus with motion but no tenderness.  The patella was noted to track well and there was no abnormal warmth.  Active range of motion of the right knee was listed as flexion to 126 degrees and extension to 9 degrees.  Radiographs of the right knee obtained revealed that implants were in anatomic alignment with no evidence of loosening.  The examiner listed an assessment of persistent knee pain at 16 months postop total knee arthroplasty.

In an additional February 2010 note, the Veteran presented with pain to superior patella pole and medial knee, indicated that his knee continued to feel hot to the touch.  Active range of motion of the left knee was listed as flexion to 130 degrees and extension to -4 degrees with full left knee motor strength exhibited.  Active range of motion of the right knee was listed as flexion to 120 degrees and extension to -2 degrees with 4/5 right knee motor strength exhibited on flexion and extension.  In his assessment, the examiner indicated that the Veteran presented with knee effusion, signs and symptoms of active inflammation, and improvement in knee scar mobility.

An April 2010 VA treatment record reflected findings of DJD of the knees.  In an April 2010 VA orthopedic surgery note, the Veteran indicated that his right total knee arthroplasty was doing well, but that he felt he was unable to maximize his potential of strengthening the right knee due to problems with his left knee.  He reported that the right knee was stronger than the left.  The examiner noted that the Veteran had failed conservative treatment with NSAIDs and steroid injections.  Range of motion of the right knee was listed as flexion to 135 degrees and extension to 0 degrees with well healed surgical incisions, no IT band snapping, and was NVID (neurovascularly intact distally).  On physical examination, the left knee exhibited crepitus, full range of motion, and was NVID.  The examiner assessed left knee severe osteoarthritis and scheduled the Veteran for a total left knee arthroplasty. 

A June 2010 VA hospital discharge summary detailed that the Veteran underwent a left total knee replacement on April 29, 2010, followed by inpatient rehabilitation. Active range of motion of the right knee was listed as flexion to 125 degrees and extension to 0 degrees with full right knee motor strength exhibited.  VA treatment notes dated in May and July 2010, active range of motion of the right knee was listed as flexion to 135 degrees and extension to -4 degrees with right knee motor strength of 4/5 on extension and 5/5 flexion exhibited.  A November 2010 VA physical therapy note noted no erythema of the right knee, antalgic gait with use of cane, and symmetric knee joint laxity. 

Records from SSA were associated with the file in January 2011.  A disability determination from SSA indicated that the Veteran was awarded benefits with an onset date of October 9, 2008, based on a primary diagnosis of osteoarthritis of bilateral knee and a secondary diagnosis of right ulnar neuropathy.  The Veteran was noted to have difficulty with sitting, standing, and walking.

In a March 2011 evaluation report, a private physician, A. S., M. D., listed impressions including s/p bilateral total knee replacements, gait disturbance, and functional decline.  The Veteran was noted to exhibit full muscle strength in the lower extremities, normal reflexes, unsteady tandem gait, and antalgic gait.  The physician indicated that active and passive range of motion of the right knee was measured as flexion to 125 degrees and extension to 0 degrees.  The Veteran was unable to perform straight leg raising testing on the right secondary to right knee pain.  Tenderness was elicited medially upon palpation and no instability was noted.  The Veteran was noted to describe pain in the right knee as constant throbbing at a level of 3 out of 10.  The physician indicated that the findings justified a disability rating of 60 percent.   

VA treatment records detailed the Veteran suffered left knee dislocations in February, March, and April 2011 before being admitted on April 27, 2011, to undergo revision of left total knee replacement with insertion of larger articular insert due to dislocating left total knee arthroplasty.  

In a May 2011 VA joints examination report, the Veteran complained continued pain underneath the right knee cap when putting pressure on the knee to sit or stand.  Current treatment for the right knee included medication and physical therapy.  Summary of joint symptoms of the right knee included deformity, pain, incoordination, decreased speed of joint motion, inflammation (swelling), and condition affecting motion of the joints.  The Veteran did not complaint of flare-ups of joint disease.  The examiner noted antalgic gait with cane use.  The Veteran reported standing limitations (15-30 minutes) and walking limitations (able to walk more than 1/4 mile but less than one mile).  A summary of general joint findings for the right knee reflected crepitus, abnormal motion, midline healed scar, and grinding with no instability or ankylosis.  Right knee joint prosthesis was noted have no weakness.  Range of motion of the right knee was listed as flexion to 130 degrees and extension to 0 degrees, with objective evidence of pain with active motion.  It was noted that the Veteran refused to do repetitive motion testing due to severe pain due to recent surgery.  A February 2010 VA X-ray report of the right knee revealed a status post total replacement of the right knee with the prostheses in good position.  The examiner diagnosed status post right total knee arthroplasty with residual healed scar.    

The Veteran had a left knee injection with HC and Lidocaine in August 2011.  A September 2011 VA orthopedic surgery consult note showed normal right knee stability, and no swelling.  X-rays were noted to show all the components in good position.  Range of motion of the right knee was listed as flexion to 110 degrees and extension to 0 degrees.  The examiner listed an impression of bilateral total knee arthroplasty, left knee symptomatic.  A February 2012 VA treatment record detailed complaints of right knee pain.  

VA treatment notes dated in March 2012 revealed complaints of pain s/p left total knee replacement revision and noted history of patellar instability.  The Veteran indicated that he had noted lateral knee pain with a popping synovial band that became symptomatic from 20 to 60 degrees, causing significant pain and irritation for him. Stress testing of varus, valgus, anterior drawer, posterior drawer, and Lachman's was negative.  The examiner noted that he would consider another surgical procedure for the left knee, arthroscopic lysis of adhesions for lateral synovial band.  

In a June 2012 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) report, the examiner diagnosed bilateral knee joint replacement.  The Veteran complained of daily left knee pain and intermittent right knee pain.  Range of motion of the right knee was listed as flexion to 130 degrees (with objective evidence of painful motion beginning at 130 degrees) and extension to 0 degrees, with no objective evidence of painful motion.  Range of motion measurements of the right knee after repetitive use testing was listed as flexion to 135 degrees and extension to 0 degrees.  It was further noted that the Veteran was unable to fully extend with extension ending at 5 degrees.  The examiner indicated that the Veteran did not have additional limitation of range of motion of the knee following repetitive use testing.  The examiner further determined that the Veteran had functional loss and/or functional impairment of in both his knees, indicating that the contributing factors of the disability were less movement than normal and pain on movement.  Regarding the right knee, the Veteran had normal muscle strength testing, normal anterior instability, normal posterior instability, 1+ (0 - 5 millimeters) medial lateral instability, and no evidence of recurrent subluxation.  The examiner noted bilateral meniscal tear repair with no residual signs and/or symptoms due to meniscectomy as well as right total knee replacement with additional release surgery and no current residuals.  The Veteran reported occasional use of cane.  The examiner indicated that the Veteran's knee surgical scars were not painful, unstable, or larger than 39 square centimeters.  It was noted that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  A September 2011 VA X-ray report listed an impression of bilateral total knees, stable in the interval, without apparent complication or periprosthetic fracture.
  
A June 2012 VA orthopedic surgery note, the Veteran presented complaining of increasing left knee pain progressive since total knee arthroplasty performed two years before with two additional 2 patella dislocations post-op as well as a revision in 2011.  The Veteran complained of lateral knee pain with popping of patella.  It was noted that a prior injection provided some relief for only five weeks and that a knee aspiration was negative for infection.  The examiner listed an impression of left TKA arthrofibrosis-lateral synovial band adhesions.  It was again noted that the Veteran was scheduled for a left knee arthroscopic lysis of adhesions for lateral synovial band on June 28, 2012.

A VA surgical procedure note dated on June 28, 2012 showed that the Veteran underwent a left knee synovectomy.  The Veteran was noted to start physical therapy the next day status post synovectomy and lysis of adhesions performed due to left TKA arthrofibrosis and lateral synovial band adhesions.  He continued to receive physical therapy through July 2012.  An October 2012 VA surgery clinic ortho record detailed that the Veteran was seen for follow-up of revision left TKA on June 28, 2012, for excision of scar tissue.  On physical examination, gait was noted to be mildly antalgic on the left.  Range of motion of the left knee was listed as flexion to 120 degrees and extension to 0 degrees with some discomfort from pressure from small effusion in the supra-patellar pounch area.  The examiner noted positive lateral crepitus with range of motion mainly from 10 to 30 degrees with no instability appreciated or calf tenderness but mild warmth and swelling.

During his February 2013 hearing, the Veteran reported having bilateral knee surgeries during service.  He complained of knee pain of intermittent levels, swelling, and trouble bending down that increased in 2004.  He further asserted his pain had been continuous since 2008.  Another witness, D. Q., reported that the Veteran's knee symptoms back in 2004 included bilateral knee pain and functional limitation.  She indicated that he stopped working in 2008 and that she had to assist him with activities of daily living during his numerous surgeries.  She reiterated these contentions in a February 2013 lay statement associated with the record after the hearing. 

I.  Increased Ratings - Right Knee

Given the findings of limitation of right knee motion, swelling, stiffness, crepitation, pain, and severe osteoarthritis, the RO has appropriately assigned a 10 percent rating for the Veteran's service-connected post operative right knee residuals based on a finding of arthritis without compensable limitation of motion, during the time period on appeal prior to October 8, 2009.  

It is noted that the Veteran underwent a lateral meniscectomy on his right knee during service.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating may be assigned for the removal of semilunar cartilage when the knee remains symptomatic.  It is noted that symptoms may include, swelling, popping, locking, giving way sensation, or catching.  In this case, the Veteran has credibly reported some of these symptoms such as limitation of motion, pain, swelling, and giving way, and from the medical evidence, it seems clear that the Veteran's right knee remained symptomatic during this time period.  

As noted above, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must also be considered.  In this case, no more than a 10 percent rating is assignable under Diagnostic Code 5010 for arthritis affecting a major joint.  In order to warrant a rating in excess of 10 percent for arthritis, compensable limitation of motion must be shown.  The Board is cognizant that the record showed an isolated finding of extension limited to 12 degrees.  However, the Veteran consistently demonstrated normal extension at his numerous VA examinations/VA treatment records/private treatment records and demonstrated flexion of 100 degrees or more on all occasions.  As such, at no time during the course of the Veteran's appeal has he demonstrated compensable limitation of motion in his right knee based on either limitation of extension or limitation of flexion to warrant the assignment of a rating in excess of a 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Evidence of record is also absent any findings of effusion, ankylosis, dislocated semilunar cartilage, recurrent subluxation or lateral instability, tibia or fibula impairment, or genu recurvatum for the assignment of any higher or separate ratings under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, and 5263.  At no time during the course of the appeal has the evidence shown knee impairment with recurrent subluxation or lateral instability in the right knee that meets the criteria for any increased or separate compensable evaluation under Diagnostic Code 5257.  While the Veteran has complained right knee instability, evidence of record showed repeated findings of no instability and negative stability test findings throughout the appeal period.  A rating was also considered under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  A rating of this nature requires pain, locking and effusion in the knee.  Here, the evidence clearly shows pain and a singular notation of repeated effusions.  However, locking was not reported and effusion was consistently not shown in multiple X-rays and MRI reports as well as on physical examination.  Consequently, the assignment of evaluation in excess of 10 percent for the Veteran's right knee disability based upon any of these diagnostic codes is not warranted.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion, swelling, giving way, stiffness, and weakness. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected right knee disability.  His subjective complaints have included knee pain, decreased speed of joint motion, instability or giving way, and functional limitation, especially with walking, standing, and bending.  While at points denying flare-ups of joint disease, the Veteran has also complained of daily flare-ups lasting five to 30 minutes related to his work as a mechanic bending his knees repeatedly.  At other times, such as during his February 2013 hearing, the Veteran reported having constant knee pain since 2004.  The Court has held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any increased evaluation during this time period. 

The Board acknowledges that the Veteran reported limitations concerning walking and standing during this time period.  However, multiple VA examiners specifically indicated there was no further limitation in range of motion with repetitive activity due to pain, weakness, fatigue, or lack of endurance.  Those findings have not shown limitation of the range of motion in his right knee to warrant the assignment of higher ratings based on either flexion or extension or any of the other rating criteria relevant to the knee.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the assigned 10 percent rating during this time period. 

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 10 percent for post operative right knee residuals is not warranted for the time period prior to October 9, 2008.  The Board reiterates that the Veteran has already been rated as 100% disabling for his right knee disability from October 9, 2008, to February 1, 2010.

In addition, the RO has appropriately assigned a 30 percent rating for the Veteran's service-connected residuals of right total knee arthroplasty during the time period on appeal from February 1, 2010.  

As an initial matter, the Board has considered entitlement to a higher rating under Diagnostic Codes 5256, 5261, and 5262, as directed by Diagnostic Code 5055.  Nonunion of the tibia and fibia is simply not shown nor contended.  Indeed, reference is made to a post-surgical X-ray report that showed that the right knee prosthesis was in good position.  The Veteran is therefore not entitled to a rating in excess of 30 percent pursuant to Diagnostic Code 5262. 

In addition, the evidence of record established that the right knee is not ankylosed, and as a result a higher rating under Diagnostic Code 5256 is also not warranted. Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Here, as noted, the record shows that the Veteran retains an active range of motion. 

The Veteran's limitation of motion of the right knee also does not equate limitation of extension of the leg to 30 degrees and as a result a higher rating under Diagnostic Code 5261 is also not warranted.  In fact, evidence of record during this time period showed that the Veteran consistently demonstrated normal extension or mildly limited extension and demonstrated flexion of 110 degrees or more on all occasions. 

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 30 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion, tenderness, swelling, effusion, and crepitus. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected right knee disability during this time period.  His subjective complaints have included knee pain, decreased speed of joint motion, incoordination, and functional limitation, especially with walking and standing.  In the June 2012 VA examination, the examiner specifically indicated that the Veteran did not have additional limitation of range of motion of the knee following repetitive use testing.  The examiner further determined that the Veteran had functional loss and/or functional impairment of in both his knees, indicating that the contributing factors of the disability were less movement than normal and pain on movement.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain on movement or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation during this time period. 

As a higher rating is not warranted under Diagnostic Codes 5256, 5261, and 5262, the Board also finds that the assignment of a higher (60 percent) rating is not warranted under Diagnostic Code 5055 for severe, chronic residuals of his total knee replacement.  Again, reference is made to the VA examination reports and treatment records as well as private treatment records that describe the Veteran as having no residual signs and/or symptoms due to meniscectomy as well as right total knee replacement with additional release surgery and no current residuals.  The Veteran reported occasional use of cane but was noted to have only mild or no weakness related to his right knee prosthesis.  Indeed, as discussed above, the evidence of record during this time period does not show that the Veteran suffered from intermediate degrees of residual weakness, pain or limitation of motion that warranted the assignment of a rating in excess of 30 percent under Diagnostic Codes 5256, 5261, or 5262.  In addition, the evidence of record did not reflect chronic residuals consisting of severe painful motion or weakness in the right knee.

Nevertheless, the Board has considered whether the Veteran is entitled to a separate evaluation under Diagnostic Code 5257 for right knee instability. The Board notes that the evidence of record during the time period from February 1, 2010, did not document the findings of instability or recurrent subluxation as well as any complaints of giving way.  The Board has thus determined that the assignment of a separate rating for instability of the right knee during this time period is not warranted. 

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 30 percent for residuals of right total knee arthroplasty is not warranted for the time period from February 1, 2010.  

II.  Increased Rating - Left Knee

Given the findings of limitation of left knee motion, tenderness, swelling, stiffness, crepitation, well healed knee scar, pain and severe osteoarthritis, the RO has appropriately assigned a 10 percent rating for the Veteran's service-connected post operative left knee residuals with synovitis based on a finding of arthritis without compensable limitation of motion, during the time period on appeal prior to April 29, 2010.  

It is noted that the Veteran underwent a lateral meniscectomy on his left knee during service.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating may be assigned for the removal of semilunar cartilage when the knee remains symptomatic.  It is noted that symptoms may include, swelling, popping, locking, giving way sensation, or catching.  In this case, the Veteran has credibly reported some of these symptoms such as swelling or giving way, and from the medical evidence, it seems clear that the Veteran's left knee remained symptomatic during this time period.  

As noted above, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must also be considered.  In this case, no more than a 10 percent rating is assignable under Diagnostic Code 5010 for arthritis affecting a major joint.  In order to warrant a rating in excess of 10 percent for arthritis, compensable limitation of motion must be shown.  The Board is cognizant that the record showed an isolated finding of extension limited to 11 degrees.  However, the Veteran consistently demonstrated full extension and demonstrated flexion of 100 degrees or more on all occasions.  As such, at no time during the course of the Veteran's appeal has he demonstrated compensable limitation of motion in his left knee based on either limitation of extension or limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Evidence of record is also absent any findings of effusion, ankylosis, dislocated semilunar cartilage, recurrent subluxation or lateral instability, tibia or fibula impairment, or genu recurvatum for the assignment of any higher or separate ratings under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, and 5263.  At no time during the course of the appeal has the evidence shown knee impairment with recurrent subluxation or lateral instability in the left knee that meets the criteria for any increased or separate compensable evaluation under Diagnostic Code 5257.  While the Veteran has complained left knee instability and the record contains an isolated notation of mild medial/lateral instability, evidence of record showed repeated findings of no instability and negative stability test findings throughout this appeal period.  A rating was also considered under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  A rating of this nature requires pain, locking and effusion in the knee.  Here, the evidence clearly shows pain and a singular notation of repeated effusions.  However, locking was not reported and effusion was consistently not shown in multiple X-rays and MRI reports as well as on physical examination.  Consequently, the assignment of evaluation in excess of 10 percent for the Veteran's left knee disability based upon any of these diagnostic codes is not warranted.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion, tenderness, swelling, giving way, stiffness, and weakness. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected left knee disability.  His subjective complaints have included severe knee pain, decreased speed of joint motion, instability or giving way, and functional limitation, especially with walking, standing, and bending.  While at points denying flare-ups of joint disease, the Veteran has complained of moderate, daily flare-ups lasting a few hours with precipitating factors of prolonged walking/standing/sitting, climbing stairs, and squatting.  The Veteran's impression on extent of effects of flare-ups on limitation of motion or other functional impairment was noted to be difficulty with the aforementioned activities.  At other times, such as during his February 2013 hearing, the Veteran reported having constant knee pain since 2004.  

The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain on movement or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any increased evaluation.  The Board acknowledges that the Veteran used a cane to ambulate as well as reported limitations concerning walking and standing during this time period.  However, multiple VA examiners specifically indicated there was no further limitation in range of motion with repetitive activity due to pain, weakness, fatigue, or lack of endurance. Those findings have not shown limitation of the range of motion in his left knee to warrant the assignment of higher ratings based on either flexion or extension or any of the other rating criteria relevant to the knee.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the assigned 10 percent rating during this time period. 

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 10 percent for post operative left knee residuals with synovitis is not warranted for the time period prior to April 29, 2011.  The Board reiterates that the Veteran has already been rated as 100% disabling for his left knee disability from April 29, 2011, to July 1, 2012.  The matter of entitlement to an increased rating for this disability for the time period from July 1, 2012, is discussed at length in the REMAND section below.  

III. Additional Considerations for All Claims

The Board has also determined that a separate, compensable evaluation is not warranted for the Veteran's right or left knee surgical scars under 38 C.F.R. § 4.118.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  The Veteran's knee scars were reported to be well healed.  There was no evidence of swelling, erythema, effusion, tenderness, or scar covering a large area.  In other words, compensable residuals for those scars under the applicable rating criteria were clearly not shown.  See 38 C.F.R. § 4.118 (2012).

The Veteran also submitted multiple written statements discussing the severity of his service-connected right and left knee disabilities.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report his increased bilateral knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased bilateral knee symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased bilateral knee symptomatology has not been established, either through medical or lay evidence, during the appeal periods.

After a careful review of the evidence of record, the Board finds that the appeals for entitlement to a rating in excess of 10 percent for service-connected post operative right knee residuals for the period prior to October 9, 2008; entitlement to a rating in excess of 30 percent for residuals of right total knee arthroplasty for the period from February 1, 2010; and entitlement to a rating in excess of 10 percent for service-connected post operative left knee residuals with synovitis for the period prior to April 29, 2010, are not warranted.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria for the assigned 10 percent and 30 percent evaluations reasonably describe the Veteran's disability level and symptomatology for his service-connected right and left knee residuals throughout the pendency of this appeal, and provide for separate or higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for service-connected post operative right knee residuals for the period prior to October 9, 2008, is denied.  

Entitlement to a rating in excess of 30 percent for residuals of right total knee arthroplasty for the period from February 1, 2010, is denied. 

Entitlement to a rating in excess of 10 percent for service-connected post operative left knee residuals with synovitis for the period prior to April 29, 2010, is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to a rating in excess of 60 percent for left total knee replacement for the period from July 1, 2012; entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease at L5-S1 associated with service-connected right knee residuals for the period from June 3, 2009, and in excess of 20 percent for the time period from February 1, 2011; and entitlement to an effective date prior to July 1, 2012, for the award of TDIU is warranted.

As an initial matter, the Board notes that the Veteran's claim for entitlement to a rating in excess of 60 percent for left total knee replacement for the period from July 1, 2012, is inextricably intertwined with the entitlement to a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following left knee surgery on June 28, 2012, referred to RO for adjudication in the INTRODUCTION section above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined).

In addition, the Board notes that the Veteran last had a VA joints examination in June 2012.  Additional evidence associated with the claims file in 2013 indicated that the Veteran underwent yet another left knee surgery later in June 2012.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA joints examination at an appropriate VA medical facility to determine the severity of his service-connected left knee disability.

Concerning the Veteran's increased rating claim for his service-connected lumbar spine disability, the Board notes that the Veteran last had a VA spine examination in February 2011.  Additional evidence associated with the claims file in 2011 and 2012 indicated that the Veteran underwent two epidural injections.  In addition, during his February 2013 hearing, the Veteran asserted that his lumbar spine disability had become more problematic in the last three years as well as complained of increased frequency of incapacitating episodes requiring bed rest, to include a recent episode just two months before the hearing when his back gave out and he was unable to move.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO should arrange for the Veteran to undergo an additional VA spine examination at an appropriate VA medical facility to determine the severity of his service-connected lumbar spine disability. 

The claims file also reflects that the Veteran has received medical treatment for his service-connected left knee and lumbar spine disabilities from the VA Healthcare System (VAHCS) in Miami, Florida, and Gainesville, Florida; however, as the claims file only includes records from those facilities dated up to October 2012, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Finally, in an October 2012 rating decision, the RO granted entitlement to a TDIU, effective July 1, 2012.  During his February 2013 hearing, the Veteran and his attorney expressed disagreement with the RO's assigned effective date for the award of TDIU.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a SOC.  Thus, the Board finds that the Veteran's statements on record during February 2013 hearing are accepted as a timely NOD with the October 2012 rating decision on that issue.  38 C.F.R. §§ 20.201, 20.302(a) (2012).  Consequently, this matter will be remanded for the issuance of a SOC.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's service-connected left knee and lumbar spine disabilities from the Miami VAHCS and Gainesville VAHCS, for the period from October 2012 to the present.

2.  Arrange for the Veteran to undergo a VA joints examination with an appropriate examiner (preferably a physician) to determine the current severity of his service-connected left knee disability.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The claims file, copy of this REMAND, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and all pertinent Virtual VA records have been reviewed.  All necessary special studies or tests must be accomplished.

The examiner must conduct full range of motion studies on the service-connected left knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee disability.  Furthermore, the examiner should state whether any pain associated with the left knee disability could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Arrange for the Veteran to undergo a VA spine examination with an appropriate examiner (preferably a physician) to determine the current severity of his service-connected lumbar spine disability.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The claims file, copy of this REMAND, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and all pertinent Virtual VA records have been reviewed.  All necessary special studies or tests must be accomplished.

The examiner must conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine disability.  Furthermore, the examiner should state whether any pain associated with the lumbar spine disability could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  Lumbar spine findings such as severe flare-ups, fatigue, decreased motion, stiffness, weakness, spasm, and spine pain are clearly documented in the February 2011 VA examination must be discussed in making this determination.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After the development requested has been completed, the RO must review any medical examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Issue to the Veteran a SOC addressing the matter of entitlement to an effective date prior to July 1, 2012, for the award of TDIU.  The Veteran is hereby informed a timely and adequate substantive appeal must be submitted as to this issue for the issue to be before the Board on appeal.

7.  After adjudicating the matter referred to the RO in the INTRODUCTION section above (entitlement to a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following left knee surgery on June 28, 2012), the RO must then readjudicate the issues currently on appeal (entitlement to a rating in excess of 60 percent for left total knee replacement for the period from July 1, 2012; entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease at L5-S1 associated with service-connected right knee residuals for the period from June 3, 2009, and in excess of 20 percent for the time period from February 1, 2011; and entitlement to an effective date prior to July 1, 2012, for the award of TDIU) with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


